Exhibit 10.4

FIRST AMENDMENT TO

OPERATING AGREEMENT OF NEW LEAF – KBS JV, LLC

THIS FIRST AMENDMENT TO OPERATING AGREEMENT OF NEW – LEAF KBS JV, LLC, a
Delaware limited liability company (this “Amendment”) is dated and effective as
of April 15, 2009 and entered into by and between NEW LEAF INDUSTRIAL PARTNERS
FUND, L.P., a Delaware limited partnership (“Managing Member”) and KBS REIT
ACQUISITION XXIII, LLC, a Delaware limited liability company (“Investor
Member”).

A.        Managing Member and Investor Member entered into that certain
Operating Agreement of New Leaf – KBS JV, LLC dated as of August 8, 2007
(the “Agreement”). Initially capitalized terms that are not otherwise defined in
this Amendment shall have the meaning assigned to such terms in the Agreement.

B.        Managing Member and Investor Member desire to amend the Agreement in
certain respects.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment and other good and valuable consideration, the parties agree as
follows:

1.        Leasing Services Agreement Form.    Attached as Exhibit A to this
Amendment is the Leasing Services Agreement, as currently approved by the
Members. Manager, on behalf of the Property Owner, may retain Leasing Agents for
leasing services in accordance with, and subject to, the Leasing Services
Agreement Form, with such modifications thereto which are commercially
reasonable given the then current market conditions with respect to the relevant
Property.

2.        Reimbursement of Expenses.    Notwithstanding anything to the contrary
contained in Section 3.9 of the Agreement, and without limiting any expense
reimbursements payable to Manager pursuant to Section 3.9 of the Agreement or
otherwise, the parties acknowledge and agree that Manager shall be entitled to
reimbursement from the Company for the expenses set forth on Exhibit B of this
Amendment.

3.        Property Managers and Leasing Agents.    Exhibit C of the Agreement is
deleted and replaced with Exhibit C to this Amendment.

4.        Leasing Services.    Exhibit G of the Agreement is deleted and
replaced with Exhibit G to this Amendment.

5.        Miscellaneous.

(i)        Except as provided in this Amendment, the Agreement is unchanged,
shall remain in full force and effect and shall be binding upon the parties in
accordance with its terms.

(ii)       Each provision of this Amendment shall be severable and if for any
reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
portions of this Amendment which are valid, enforceable and legal.



--------------------------------------------------------------------------------

(iii)     In the event of any conflict between the provisions of this Amendment
and the Agreement in existence prior to the effectiveness of this Amendment or
any other document or instrument governing the affairs of the Company, the
provisions of this Amendment shall prevail.

(iv)     This Amendment shall be governed by and construed under the laws of the
State of Delaware (without regard to conflict of laws principles), all rights
and remedies being governed by said laws.

6.        Counterparts; Telefacsimile Execution.    This Amendment may be
executed in multiple counterparts, each of which shall be an original but all of
which together shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Amendment by telefacsimile or electronic mail shall
be equally as effective as delivery of an original of this Amendment. Any party
delivering an executed counterpart of this Amendment by telefacsimile or
electronic mail also shall deliver an original counterpart of this Amendment,
but the failure to deliver an original counterpart shall not affect the
validity, enforceability and binding effect of this Amendment. Signature pages
may be detached from the counterparts and attached to a single copy of this
Amendment to form one (1) document.

[Signatures on Following Page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Managing Member and Investor Member have executed this
Amendment as of the date first above-written.

MANAGING MEMBER:

 

NEW LEAF INDUSTRIAL PARTNERS FUND, L.P.,

a Delaware limited partnership

By:    /s/ Jonathan Epstein   

Jonathan Epstein

Authorized Representative

INVESTOR MEMBER:

KBS REIT ACQUISITION XXIII, LLC,

a Delaware limited liability company

 

By: KBS REIT PROPERTIES, LLC,

a Delaware limited liability company,

its sole member

 

  By: KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,

its sole member

 

  By: KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,

general partner

 

  By:     /s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.

Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

LEASING SERVICES AGREEMENT FORM

[To be attached]



--------------------------------------------------------------------------------

EXHIBIT B

REIMBURSEMENT OF EXPENSES

Marketing Expenses:

As consideration for the marketing services to be rendered by Manager to the
Company (or on behalf of any Subtier Entity), the Company agrees to reimburse
Manager for its marketing expenses in an amount equal to the customary hourly
rates typically charged by Manager with respect to similar marketing services,
to the extent provided for in any Approved Annual Budget. Notwithstanding the
foregoing, reimbursement of Manager for its marketing expenses shall be
conditioned upon Manager’s first providing Investor Member with a detailed
invoice reasonably acceptable to Investor Member reflecting all marketing costs
for which Manager is seeking reimbursement.

Accounting Expenses.

As consideration for the accounting services to be rendered by Manager to the
Company (or on behalf of any Subtier Entity), the Company agrees to reimburse
Manager for its accounting expenses in an amount equal to the customary hourly
rates typically charged by Manager with respect to similar accounting services;
provided, however, in no event will such reimbursement exceed One Hundred Eighty
Thousand Dollars ($180,000) per Fiscal Year. Notwithstanding the foregoing,
reimbursement of Manager for its accounting expenses shall be conditioned upon
Manager’s first providing Investor Member with a detailed invoice reasonably
acceptable to Investor Member reflecting all accounting costs for which Manager
is seeking reimbursement.



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF PROPERTY MANAGERS AND LEASING AGENTS

Property Managers:

Hackman Capital Partners, LLC

PM Realty Group, L.P.

Calare Properties, Inc.

Notwithstanding the foregoing, any Property Manager shall maintain, or cause to
be maintained, books and records which comply with the Sarbanes Oxley.

Leasing Agents:

Cushman & Wakefield

Stubblebine

CBRE

Binswanger

Knewmark Knight Frank

Paul Johnson & Associates



--------------------------------------------------------------------------------

EXHIBIT G

SCHEDULE OF MAXIMUM LEASING COMMISSIONS

 

Property Name    Street Address    City    State   Leasing Commissions New   
Leasing Commissions
Renewal 15 Independence Dr.    15 Independence Dr.    Devens    MA  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent Home Depot Building    9410 Heinz Way   
Commerce City    CO  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent United Plastics    1040 Sheridan St.    Chicopee
   MA  

6% of the aggregate rent on

co-broker/5% direct

   2 1/2% of the aggregate rent Friendlies    1045 Sheridan St.    Chicopee   
MA  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent Woods Equipment Corp    151 Suffolk Ln.   
Gardner    MA  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent 1111 Southhampton Rd    1111 Southhampton Rd.   
Westfield    MA  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent 100 Adams Rd    100 Adams Rd    Clinton    MA  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent 111 Adams Rd    111 Adams Rd    Clinton    MA  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent Nashua Corp – Viega Building   

59 Daniel Webster

Highway

   Merrimack    NH  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent Home Depot    170 Highland Park Dr.   
Bloomfield    CT  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent 50 Independence Dr.    50 Independence Dr.   
Devens    MA  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent Tyco, Masonite    100 Simplex Dr.    Westminster
   MA  

$1.00/s.f. for cores

1&3/$.25/s.f. for core 4

   2 1/2% of the aggregate rent 495-515 Woburn St    495-515 Woburn St   
Tewksbury    MA  

$.75/sf on a co-broker and

$.50/sf direct

   2 1/2% of the aggregate rent 9700 W Gulf Bank Rd    60 Maple    Houston    TX
 

6% of the gross rent on co-

broker/ 5% direct

   2 1/2% of the aggregate rent 1000 E I 20    1000 E I 20    Abilene    TX  

6% of the aggregate rent on

co-broker/ 5% direct

   3% of the aggregate rent



--------------------------------------------------------------------------------

Home Depot    2200 Business Center    Corsicana    TX  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent 133 Jackson Rd    133 Jackson Rd    Ellicott   
NY  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent Penn Traffic Portfolio    1200 State Fair Blvd.
   Geddes    NY  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent 3407 Walters Rd    3407 Walters Rd    Van Buren
   NY  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent 851 Beaver Dr.    851 Beaver Dr.    Du Bois   
PA  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent Shaffer Rd & Rt 255    Shaffer Rd & Rt 255    Du
Bois    PA  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent Dial Corp    480 Sprague St    Dedham    MA  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent 85 Moosup Pond Rd    85 Moosup Pond Rd   
Plainfield    CT   7.5% of the aggregate rent on co-broker/ 5% direct    2 1/2%
of the aggregate rent 555 Taylor Rd    555 Taylor Rd    Enfield    CT   7.5% of
the aggregate rent on co-broker/ 5% direct    2 1/2% of the aggregate rent 625
University Ave    625 University Ave    Norwood    MA  

6% of the aggregate rent on

co-broker/ 5% direct

   2 1/2% of the aggregate rent

*In addition to the foregoing, Manager shall be entitled to receive a leasing
commission (“Manager’s Fee”) equal to (a) 1% of the aggregate rent for all new
leases, and (b) 2.5% for renewal leases. In no event shall Manager’s Fee be
subject to the Schedule of Maximum Leasing Commissions set forth above.
Manager’s Fee shall be payable according to the same payment schedule of any
co-broker or direct broker agreement, or if there is no such broker, upon
execution of any new lease or lease renewal, as applicable. During any
transition period between property managers, any fees payable to any prior
property manager with respect to leasing activities shall be paid from amounts
otherwise distributable to Manager pursuant to the previous sentence.